Citation Nr: 0009298
Decision Date: 04/07/00	Archive Date: 09/08/00

DOCKET NO. 97-32 622A              DATE APR 07, 2000

THE ISSUE

Whether clear and unmistakable error was committed in the Board of
Veterans' Appeals (Board) decision of October 29, 1990 that denied
an effective date earlier than December 22, 1988, for the
assignment of a 10 percent evaluation for lumbosacral strain.

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The Board's decision below addresses only the matter of the
veteran's motion for the Board's review to determine whether clear
and unmistakable error exists in the Board's decision of October
29, 1990, pursuant to 38 U.S.C.A. 7111 (West Supp. 1999); 38 C.F.R.
20.1400 (1999). Further adjudication pursuant to the January 2000
order of the United States Court of Appeals for Veterans Claims in
Dippel v. West, No. 95-1050 (U.S. Vet. App. Jan. 5, 2000), will be
accomplished through a separate decision entered by the Board. The
decision below likewise will not address the issues which were the
subject of a remand by the Board in the decision

of September 28, 1998, or any other matters which may be determined
to be properly in appellate status. All such issues will also be
the subjects of a separate appellate decision by the Board.

FINDINGS OF FACT

1. The veteran in this case served on active duty from July 1985 to
July 1986.

2. In February 1998, a motion for revision of the Board's decision
of October 29, 1990 based on clear and unmistakable error (CUE) was
filed.

3. In January 2000, the United States Court of Appeals for
Veteran;3 Claims (hereinafter, "the Court") vacated and remanded
the Board decision of October 29, 1990.

CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction
to adjudicate the merits of the motion for revision of a decision
based on clear and unmistakable error. 38 U.S.C.A. 7111 (West Supp.
1999); 38 C.F.R. 20.1400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of
CUE except for those decisions which have been appealed to and
decided by the Court, and decisions on issues which have
subsequently been decided by the Court. 38 C.F.R. 20.1400 (1999).

The Court has vacated and remanded the Board decision of October
29, 1990 that was challenged on the basis of clear and unmistakable
error in the moving party's

2 - 

motion. Thus, there is no final decision for the Board to review on
the basis of clear and unmistakable error. Accordingly, the Board
does not have jurisdiction to adjudicate the merits of the motion
and it is dismissed without prejudice.

The Board's adjudication of the effective date issue pursuant to
the Court's January 2000 order, as well as adjudication of other
issues properly before the Board, will be accomplished through
separate decisions entered by the Board.

ORDER

The motion is dismissed.

D. C. Spickler 
Member, Board of Veterans' Appeals

3 -



